


110 HRES 1250 IH: Honoring the Texas Air National Guard 147th

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1250
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2008
			Mr. Lampson (for
			 himself, Mr. Culberson,
			 Mr. Reyes,
			 Mr. Ortiz,
			 Mr. Edwards,
			 Mr. Al Green of Texas,
			 Mr. Gonzalez,
			 Mr. Gene Green of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Hinojosa,
			 Mr. Doggett,
			 Mr. Rodriguez,
			 Mr. Hall of Texas,
			 Mr. Sessions,
			 Mr. Carter,
			 Ms. Jackson-Lee of Texas,
			 Mr. Marchant,
			 Mr. Smith of Texas,
			 Mr. Cuellar,
			 Mr. McCaul of Texas,
			 Mr. Thornberry,
			 Mr. Sam Johnson of Texas,
			 Mr. Poe, Mr. Conaway, Mr.
			 Neugebauer, Mr. Paul,
			 Mr. Brady of Texas,
			 Ms. Granger,
			 Mr. Barton of Texas,
			 Mr. Gohmert, and
			 Mr. Burgess) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring the Texas Air National Guard 147th
		  Fighter Wing at Ellington Field for protecting the ports, industries, and
		  people of Southeast Texas upon the retirement of its F–16s and its
		  redesignation as the 147th Reconnaissance Wing.
	
	
		Whereas throughout the history of the 147th Fighter Wing,
			 the unit has flown over 15 different types of aircraft in assorted
			 reconnaissance, support, and combat missions from France to Korea to
			 Iraq;
		Whereas the 147th Fighter Wing was responsible for
			 escorting the President following the terrorist attacks on September 11,
			 2001;
		Whereas the 147th Fighter Wing won the United States Air
			 Force Air-to-Air Weapons Meet in 1978 and 1980, and has successively shown its
			 effectiveness as a unit by receiving outstanding ratings on its Alert Force
			 Evaluations each year, proving that it is one of the finest units in the United
			 States Armed Forces;
		Whereas the men and women of the 147th Fighter Wing
			 distinguished themselves and are worthy of recognition for service above and
			 beyond the call of duty during deployment to Southwest Asia as part of the Air
			 and Space Expeditionary Force in 2007;
		Whereas the 147th Fighter Wing’s Alert mission defended
			 the Gulf of Mexico for 54 years and is scheduled to take a Fini
			 Flight on June 7, 2008, before retiring its F–16s; and
		Whereas the 147th Fighter Wing will be redesignated as the
			 147th Reconnaissance Wing and will dedicate a new Predator Operations Center as
			 it transitions to a new mission during the summer of 2008: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 Texas Air National Guard 147th Fighter Wing for its remarkable achievements;
			 and
			(2)commends the
			 members of the 147th Fighter Wing for their longstanding service to the
			 Nation.
			
